LOAN PURCHASE AGREEMENT




THIS LOAN PURCHASE AGREEMENT is entered into as of September 20, 2013 (the
“Effective Date”), by and between Buyer (as such term is defined in Article 1)
as hereinafter defined, and Seller (as such term is defined in Article 1), as
hereinafter defined.




RECITALS




(a)

Seller is the owner of the Loan (as such term is defined in Article 1); and




(b)

Buyer desires to purchase the Loan from Seller and Seller desires to sell the
Loan to Buyer on the terms set forth herein.




NOW, THEREFORE, in consideration of the mutual promises herein set forth and for
such other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Seller and Buyer agree as follows:




ARTICLE 1




DEFINITION




Section 1.1

Definitions.  For purposes of this Agreement the following terms shall have the
meaning indicated:




“Additional Documents” mean any instruments, agreements or documents that are
included in the Loan Files, other than any Notes or Collateral Documents, and
that pertain to or set forth any terms or conditions concerning the Loan,
including any supplements, amendments, or modifications thereto or any renewals
or extensions thereof which were included in the Loan Files.




“Agreement” means this Loan Purchase Agreement, including all Exhibits attached
hereto.




“Apartment Complex” shall have the meaning set forth in that certain Amended and
Restated Agreement of Limited Partnership of the Partnership dated January 14,
1991, as amended by Amendment to the Amended and Restated Agreement of Limited
Partnership of the Partnership dated December 31, 1994.




“Authority” means the United States Department of Housing and Urban Development,
or any successor federal agency (“HUD”).




“Borrower” means the Partnership.




“Business Day” means any day other than a Saturday, Sunday or a day that bank
institutions are closed for business in the States of Illinois, Massachusetts or
New York.




“Buyer” means the person(s) or entity(ies) identified on the signature page
hereof.














--------------------------------------------------------------------------------

“Claim” or “Claims” means any claim, demand, assertion, legal proceeding, cause
of action (whether tort, contract or any other basis), loss, assessment,
penalty, fine, forfeiture, judgment, order or decree in any legal or
administrative proceedings (including without limitation, bankruptcy and
foreclosure proceedings), and any legal or other fees, expenses, court or other
costs, liability, damage or expense, whether any of the above are known or
unknown, fixed or contingent.




“Closing” means the closing of the sale of the Loan pursuant to this Agreement.




“Closing Date” shall have the meaning ascribed to such term in the Partnership
Sale Contract.  




“Collateral” means any tangible or intangible property securing the Loan.




“Collateral Documents” means any security agreement, guaranty, pledged
certificate of title, mortgage, deed of trust, trust deed, assignment of rents,
assignment of leases, or other collateral assignment, instrument or document
securing payment or performance of the Loan, including any supplements,
amendments, modifications, renewals or extensions thereof.




“Contract Closing” means the “Closing” described in the Partnership Sale
Contract.




“Contract Purchaser” means ERI/MB Holdings LLC, a Massachusetts limited
liability company, which is the “Assignee” under the Partnership Sale Contract.




“Due Diligence Expiration Date” means 5:00 p.m. Central Standard Time on the
sixtieth (60th) full day after the Effective Date.




“Due Diligence File” means the Loan Documents and other materials relating to
the Loan distributed to Buyer by Seller and other supplemental material and
documents that come to Seller’s knowledge delivered (by electronic transmission
or otherwise) to Buyer relating to the Loan.




“Escrow” means the escrow established with the Escrow Agent in order to
accomplish the Closing hereunder.




“Escrow Agent” shall mean Fidelity National Title Company, NBU/ Colorado
Commercial Branch, Attn: Lindsey Mann, 8450 E. Crescent Parkway, Suite 410,
Greenwood Village, CO 80111, Phone (720) 200-1227, fax (720) 489-7593, E-mail
Lindsey.Mann@fnf.com.




“General Assignment” means the Assignment and Assumption in the form of Exhibit
A hereto, which is to be delivered to Buyer, as completed and executed, on the
Closing Date.




“Good Funds” mean any funds evidenced by a cashier’s, unendorsed certified or
official United States bank check payable to the order of Escrow Agent, or funds
transferred to the Escrow Agent by wire transfer of federal funds.




“Impositions” mean any taxes or assessments levied against the Collateral for
the Loan, premiums for any insurance maintained in connection with such
Collateral, and any other costs,





2







--------------------------------------------------------------------------------

expenses or reserves related to such Collateral or to the Loan, including,
without limitation, capital replacement reserves.




“Loan” means that certain loan evidenced by that certain Promissory Note dated
October 29, 1998 in the stated principal amount of $3,596,275.78, executed by
Contract Seller and payable to the order of the Secretary of Housing and Urban
Development of Washington D.C., as assigned to PAMI Midatlantic LLC and as
subsequently assigned to National Tax Credit Investors II, a California limited
partnership, as amended or modified.




“Lender” means Midland Loan Services, Inc., its successors and assigns with
respect to the Loan.




 “Loan Documents” mean the Note, the Collateral Documents and the Additional
Documents, collectively, including without limitation those documents listed on
Schedule I hereto.




“Loan Files” means the files relating to the Loan, which include the Loan
Documents and other correspondence, reports and materials in the possession or
reasonable control of Seller, copies of which were made available for inspection
to Buyer by Seller.




“Note(s)” means any promissory note, loan agreement, or other evidence of
indebtedness for the Loan.




“Partnership” means Michigan Beach Limited Partnership, an Illinois limited
partnership.




“Partnership Sale Contract” means that certain Assignment and Assumption
Agreement dated simultaneously herewith by and between Seller and Contract
Purchaser regarding the limited partnership interest in the Partnership.




“Payment Cutoff Date” means 5:00 P.M. (CST) on the date immediately prior to the
Closing Date.




“Proceeds” means any cash or other liquid assets held by Seller as a result of
the voluntary or involuntary conversion of any of the Collateral, including,
without limitation, insurance proceeds and condemnation awards.




“Purchase Price” means one hundred percent (100%) of the principal balance due
under the Note as of the Closing Date.




“Seller” means the entity identified on the signature page hereof as “Seller”
which Seller is owner of the Loan.




“Seller Related Parties” means all persons or entities that control, are
controlled by, or are under common control with, Seller, together with all
directors, officers, employees, agents, or other representatives of such persons
or entities.








3







--------------------------------------------------------------------------------

“Servicing-Released Basis” means the method or basis for the sale of the Loan
whereby all rights, obligations, liabilities, and responsibilities in connection
with the servicing and administration of the Loan are released, relinquished,
sold, transferred, conveyed and assigned by Seller to Buyer.




ARTICLE 2




PURCHASE AND SALE OF THE LOAN




Section 2.1 Agreement to Sell and Purchase the Loan.  Subject to and upon the
terms and conditions of this Agreement, Seller agrees to sell, and Buyer agrees
to purchase, all of Seller’s right, title and interest in and to the Loan and
the Loan Documents.




2.1.1 EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE SALE, TRANSFER AND
ASSIGNMENT, AND PURCHASE AND ASSUMPTION, OF THE LOAN AND THE LOAN DOCUMENTS IS
ON AN “AS IS, WHERE IS” BASIS, WITHOUT RECOURSE TO SELLER AND WITHOUT
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED OF ANY TYPE, KIND OR CHARACTER.
 Buyer acknowledges that it has conducted or shall conduct its own independent
investigation and examination of the Loan Files (including, without limitation,
the information and records made available by Seller and such other records,
files and documents as may be available to the public from local, county, state,
and federal authorities, courts and record–keeping offices), and is or shall
become fully familiar with the terms, conditions, and payment status of the
Loan.  Except as otherwise expressly set forth herein, Buyer acknowledges and
understands that there may be information and documentation missing from the
records that may be material, and if known to Buyer, could have an impact upon
perceived, apparent, or actual value, merits and/or risks with respect to the
Loan.  In addition, Buyer acknowledges and understands that portions of the
records may have been prepared by parties other than Seller and that, except as
otherwise expressly set forth herein, neither Seller nor any Seller Related
Parties has made an independent investigation or verification of any such
records or makes any representation or warranty, whether express or implied, of
any type, kind, character or nature whatsoever or as to the content, accuracy,
or completeness of any such records.  Further, except as otherwise expressly set
forth herein, Buyer acknowledges and agrees that all information and records
provided to Buyer have been provided for informational purposes only, as an
accommodation to Buyer, and any inaccuracy, incompleteness, or deficiency in any
part of such information and records shall be solely the risk of Buyer.




2.1.2 Buyer has been and will continue to be solely responsible for making its
own independent investigation of the Loan Files.  Buyer acknowledges that the
sale of the Loan by Seller to Buyer is irrevocable, and that Buyer shall have no
recourse to Seller, except as expressly provided in this Agreement.  Buyer
acknowledges and agrees that Seller has not made any representations or
warranties concerning the collectibility of the Loan, the value of the
Collateral or otherwise.




2.1.3 Buyer acknowledges that no estoppels or other confirmation of the
outstanding amount of the Loan or any other information regarding the Loan, the
Loan Documents or the Collateral will be provided from any Borrower, any
principal of the Borrower, any guarantor or any





4




--------------------------------------------------------------------------------

other party affiliated with the Borrower or any other party having an interest
in or claim to the Collateral.




2.1.4

EXCEPT AS EXPRESSLY SET FORTH HEREIN, SELLER DOES NOT AND WILL NOT MAKE ANY ORAL
OR WRITTEN REPRESENTATIONS, WARRANTIES, PROMISES OR GUARANTEES WHATSOEVER,
WHETHER EXPRESS OR IMPLIED, CONCERNING OR WITH REGARD TO, AND EXPRESSLY
DISCLAIMS ANY LIABILITY OR OBLIGATION WITH RESPECT TO, CONCERNING OR RELATING TO
ANY ASPECT OF THE COLLATERAL, INCLUDING WITHOUT LIMITATION, ANY OF THE
FOLLOWING: (A) THE COLLECTIBILITY OF THE LOAN; (B) THE VALUE, CONDITION,
PROFITABILITY OR AMOUNT NECESSARY TO REHABILITATE THE COLLATERAL; (C) TITLE OR
OWNERSHIP TO OR OF THE COLLATERAL, OR ANY PORTION OR PART THEREOF; (D)
COMPLIANCE WITH ANY ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS,
INCLUDING, BUT NOT LIMITED TO, THOSE PERTAINING TO THE USE, HANDLING,
GENERATING, TREATING, STORING OR DISPOSING OF ANY HAZARDOUS WASTE, HAZARDOUS
SUBSTANCE, PETROLEUM PRODUCT, STORAGE TANK, OR OTHER CONTAINER THEREFOR,
ASBESTOS OR ANY OTHER SUBSTANCE CONTROLLED OR OTHERWISE GOVERNED BY APPLICABLE
LAWS; (E) GOVERNMENTAL LAWS AND ANY OTHER RESTRICTIONS APPLICABLE TO THE
COLLATERAL; (F) OWNERSHIP OF OR OBLIGATIONS IN RESPECT OF ANY ENTITLEMENTS OR
OTHER SIMILAR RIGHTS OR BENEFITS ATTRIBUTABLE TO, BURDENING OR OTHERWISE
PERTAINING TO THE COLLATERAL; (G) CLAIMS BY BORROWERS AGAINST SELLER UNDER THE
LOAN DOCUMENTS OR OTHERWISE, OR CLAIMS BY THIRD PARTIES AGAINST THE BORROWERS OR
SELLER, OR THE CREDITWORTHINESS OR ABILITY OF ANY BORROWER TO FULFILL ITS
OBLIGATIONS OR PAY ITS RESPECTIVE DEBTS AS THEY MATURE.




2.1.5

Buyer acknowledges that it is a sophisticated investor and, except as otherwise
provided in this Agreement, Buyer is relying solely on its own investigation of
the Loan, the Loan Documents, the Loan Files, the Borrowers and the Collateral.




Section 2.2

Due Diligence.  Until the Due Diligence Expiration Date, Buyer may conduct such
investigations and inquiries into the Loan, the Loan Documents, the Loan Files,
the Borrower, the Collateral and such other matters as it deems advisable to
determine whether it will proceed with the purchase of the Loan.  On or before
the Due Diligence Expiration Date, Buyer shall notify Seller in writing if Buyer
elects to cancel the transaction provided for in this Agreement for any reason
and in the sole and absolute discretion of Buyer, in which case this Agreement
shall terminate and the Deposit shall be returned to Buyer.  If Buyer does not
notify Seller of its election to cancel the transaction before the Due Diligence
Expiration Date, Buyer shall have waived such termination right and this
Agreement shall remain in full force and effect and the Deposit shall
immediately become non-refundable except as otherwise expressly provided herein.
 Seller agrees to make its Loan Files available to Buyer for examination (and
copying by Buyer) during this period and within 24 hours of the Effective Date.




Section 2.3

Purchase Price.  The Purchase Price shall be paid as follows:








5




--------------------------------------------------------------------------------



2.3.1

Buyer shall deposit into Escrow the sum of One Thousand and No/100 Dollars (the
“Deposit”) no later than two (2) business days after the Effective Date, which
Deposit shall be held by Escrow Agent pursuant to Escrow Agent’s customary
strict joint order escrow agreement which agreement shall, in any event, provide
for release of the Deposit only upon the joint written order of Seller and Buyer
and only to the party entitled to the same in accordance with the terms of this
Agreement; and




2.3.2

Buyer shall deposit the balance of the Purchase Price into Escrow no later than
10:00 A.M. CST on the Closing Date with Good Funds.




Section 2.4 Cross-Default.  Closing is intended to occur simultaneously with the
Contract Closing, and shall not occur if the Contract Closing does not occur.
 Any default under the Partnership Sale Contract by Seller shall be deemed to be
a default of Seller hereunder and vice versa and any default of Contract
Purchaser under the Partnership Sale Contract shall be deemed to be a default of
Buyer hereunder and vice versa.




Section 2.5 Liquidated Damages.  In the event of a default by Buyer as a result
of which the Closing and consummation of the transactions herein contemplated do
not occur, and provided that no event of default by Seller has also occurred,
Buyer and Seller agree that it would be impractical and extremely difficult to
estimate the damages which Seller may suffer.  Therefore, Seller and Buyer do
hereby agree that a reasonable estimate of the total net detriment that Seller
would suffer in the event that Buyer defaults and fails to complete the purchase
of the Loan and the Loan Documents is and shall be, as Seller’s sole and
exclusive remedy (whether at law or in equity), the right of Seller to receive
and retain the Deposit.  The payment and performance of the above as liquidated
damages is not intended as a forfeiture or penalty within the meaning of
applicable law.  Upon default by Buyer hereunder, this Agreement shall be
terminated, and neither party shall have any further rights or obligations
hereunder (except for indemnification obligations which specifically survive the
termination of this Agreement), except the right of Seller to be paid and retain
the Deposit, as liquidated damages.







ARTICLE 3




SERVICING OF LOAN




Section 3.1 Servicing Prior to the Closing Date.  Between the Effective Date and
the Closing Date, Seller shall service and administer the Loan in conformity
with customary industry servicing standards and Seller’s operating history,
including confirming that real estate taxes for the Property have been paid
current and insurance required under the Loan Documents is maintained; provided,
however, that Seller shall not, without the prior written consent of Buyer
(which shall not be unreasonably withheld or delayed):  (a) amend or modify the
material terms of the Loan;  (b) release any Collateral or Borrower or any other
obligor from liability in connection with the Loan;  (c) compromise or settle
any Claims;  (d) initiate or otherwise take any action with respect to a
foreclosure against any Collateral, or any other remedies under the Loan, except
to the extent such actions are necessary or appropriate in Seller’s judgment as
a continuation of actions taken prior to the Effective Date; or (e) sell or
encumber the Loan.  If Seller complies with this provision in good faith, Seller
shall have no liability hereunder and Buyer shall be bound by the actions taken
by





6




--------------------------------------------------------------------------------

Seller during such period.  Further, under no circumstances shall Seller be
deemed a fiduciary as to the Buyer with respect to the Loan.  Without limiting
the foregoing, Seller shall have no liability for actions taken at the written
request of, or with the written consent of, Buyer, and no such action shall be
deemed to have limited Buyer’s obligation to purchase the Loan.  Notwithstanding
any provision in this Agreement to the contrary, Seller shall have no obligation
to make any advances or to pay any Impositions from its own funds.




Section 3.2 Servicing After the Closing Date.




 (a) The Loan shall be sold, transferred, conveyed, and assigned to Buyer on a
Servicing-Released Basis.  As of the Closing Date, all rights, obligations,
liabilities, and responsibilities with respect to the servicing and
administration of the Loan shall pass to Buyer, and Seller shall be discharged
and released from any obligation, liability or responsibility therefor.  Buyer
hereby acknowledges that the Loan may include provisions for Impositions,
negative amortization and/or balloon payments of principal, and that the
servicing of the Loan may be affected accordingly.




(b) After the Closing Date, Buyer shall be solely responsible for compliance
with any laws, rules or regulations governing the ownership, servicing and/or
administration of the Loan, including without limitation, the obligation to
notify any Borrower or any guarantor or surety of the transfer of the servicing
rights from Seller to Buyer.  Further, Seller shall have the right, but not the
obligation, to mail a notice addressed to any Borrower and/or any guarantor or
surety, at the address shown in its records, notifying such Borrower, guarantor
or surety of the transfer of the Loan and the servicing thereof from Seller to
Buyer.




ARTICLE 4




CONDITIONS PRECEDENT TO CLOSING




Section 4.1 Conditions Precedent to Buyer’s Obligations.  Notwithstanding
anything in this Agreement to the contrary, Buyer’s obligation to purchase the
Loan and the Loan Documents shall be subject to and conditioned upon the
satisfaction by Seller or waiver by Buyer of the following conditions precedent:
 (a) all of the representations and warranties of Seller set forth herein
(including but not limited to those is Section 7.1, collectively, the “Seller
Representations”) shall be true and correct in all material respects as of the
date hereof and as of the Closing Date, except as affected by the taking of any
action permitted hereunder; (b) Seller’s performance or tender of performance of
its obligations under this Agreement, and (c) occurrence of the Contract
Closing.  




Section 4.2 Conditions Precedent to Seller’s Obligations.  Notwithstanding
anything in this Agreement to the contrary, Seller’s obligation to sell the Loan
and the Loan Documents shall be subject to and conditioned upon the satisfaction
by Buyer or waiver by Seller of the following conditions precedent:  (a) all of
the representations of Buyer set forth herein shall be true and correct in all
material respects as of the date hereof and as of the Closing Date, except as
affected by the taking of any action permitted hereunder; (b) Buyer’s
performance or tender of performance of its obligations under this Agreement,
and (c) occurrence of the Contract Closing.








7




--------------------------------------------------------------------------------

Section 4.3 Failure or Waiver of Conditions Precedent.  In the event any of the
conditions set forth in Section 4.1 or 4.2 are not fulfilled or waived in any
material respect, the party benefited by such condition may, by written notice
to the other party, terminate this Agreement and except as set forth herein,
neither party shall have any further obligation to the other.  Either party may,
at its election, waive in writing the benefit of the conditions set forth which
benefit such party.  In the event this Agreement is terminated by Buyer pursuant
to this Article 4 and Buyer is not otherwise in default of the provisions of
this Agreement, Buyer shall be entitled to the return of the entire Deposit; in
all other instances, provided that Seller is not otherwise in default of the
provisions of this Agreement, Seller shall be entitled to delivery of the
Deposit on the Closing Date.




Section 4.4 Approvals.  Each of the Parties acknowledges that the consents of
the Authority and the Lender to the transfer the Loan, as contemplated by this
Agreement, are required. Buyer shall each use commercially reasonable efforts to
obtain the same, and Seller, at no cost, expense or liability to Seller, will
reasonably cooperate with Buyer to provide the Lender and the Authority with
such information and executed documents which Lender and the Authority may
reasonably require in order to evaluate such transfer, and it shall be a
condition precedent to Closing that each of the Lender’s and the Authority’s
written consent is received prior to Closing. Seller, on the one hand, and
Buyer, on the other, shall each provide the other with copies of any
correspondence from the Authority or the Lender or that it receives in
connection with the Lender’s or the Authority’s review of the proposed transfer
of the Loan.




ARTICLE 5




CLOSING




Section 5.1 Payment by Buyer.  Payment for the Loan and the Loan Documents shall
be made on the Closing Date as provided in Section 2.3.  On the Closing Date,
Buyer shall deliver the Purchase Price to the Escrow Agent, and the Escrow Agent
shall deliver the Purchase Price to Seller upon delivery by Seller of the
Closing Documents to be delivered by Seller pursuant to Section 5.2 hereof.  




Section 5.2 Deliveries by Seller of Closing Documents and Loan Files.  No later
than one Business Day prior to the Closing Date, Seller shall deliver or cause
to be delivered to Escrow Agent, the following documents or instruments (the
“Closing Documents”) with respect to the Loan:




(a)

the original Note and any guaranties thereof for the Loan being assigned to
Buyer pursuant to the General Assignment, or, in the absence of the originals
thereof, photocopies of the original Note and guaranties together with a Lost
Note Affidavit and Indemnity relating thereto, duly executed by Seller in the
form attached as Exhibit B hereto;




(b)

the Endorsement and Allonge to Promissory Note in the form attached hereto as
Exhibit C;




(c)

the Assignment of Mortgage in the form attached hereto as Exhibit D;





8




--------------------------------------------------------------------------------




(c)

the General Assignment executed by Seller;




(d)

the Loan Files;




(e)

any tax or insurance escrow balances, or other reserves and/or amounts for
Impositions, held by Seller in connection with the Loan as of the Closing
(unless such amounts are applied as credits against the Purchase Price);




(f)

a settlement statement for the purchase of the Loan; and




(g)

such other documents and instruments as the parties may agree are reasonably
required to effectuate the complete transfer of the Loan to Buyer.




Section 5.3 Post-Closing.  From and after the Closing Date, Seller shall have no
responsibility for servicing the Loan and shall have no other obligation or
liability of any kind concerning the Loan.  Seller agrees to cooperate with
Buyer in notifying the borrower and guarantors (if any) under the Loan Documents
of Buyer’s purchase of the Loan.  At any time within ninety (90) days after the
Closing Date, upon the reasonable request of Buyer and without payment of
further consideration to Seller other than reimbursement for Seller’s
out-of-pocket expenses, Seller will execute, acknowledge and deliver such
additional assignments, transfers and confirmations as may be reasonably
required to evidence or confirm the assignment and transfer of the Loan to
Buyer, including without limitation individual assignments of any mortgage
documents or financing statements for each of the Loan, in recordable form and
without representation or warranty from Seller of any kind, and including
assignments of the liens on any vehicles or other Collateral subject to
registration or Certificates of Title.  All such assignments, transfers and
confirmations requested by Buyer hereunder shall be completed by the Buyer and
shall be in form reasonably acceptable to Seller.  All such assignments of the
Note shall be in the form of the Endorsement and Allonge to Promissory Note
attached hereto as Exhibit C and/or any mortgage or deed of trust or assignment
of rents or assignment of leases relating to any of the Loan assigned hereunder
shall be in the form of the Assignment of Mortgage attached hereto as Exhibit D.
 




Section 5.4 Costs.  Each party hereto shall pay its own legal expenses, fees and
costs in connection with this transaction.  Buyer shall be responsible for and
shall pay all documentary fees, transfer fees, title company charges, recording
fees and other charges incurred to transfer ownership to Buyer in connection
with this transaction.








9




--------------------------------------------------------------------------------




ARTICLE 6




BUYER’S REPRESENTATIONS,

WARRANTIES, COVENANTS AND ACKNOWLEDGMENTS




Section 6.1 Representations and Warranties of Buyer.  Buyer hereby represents,
warrants, covenants and acknowledges to Seller that as of the date hereof, and
as of the Closing Date:




(a) Authority.  Buyer is in good standing in the jurisdiction of its formation
and is duly and legally authorized to enter into this Agreement, and is a
“United States person” within the meaning of Paragraph 7701(a)(30) of the
Internal Revenue Code, as amended.  Further, Buyer has complied with all
applicable laws, rules, regulations, charter provisions and bylaws necessary to
consummate the transactions contemplated by this Agreement, and Buyer’s
representative is authorized to act on behalf of and bind the Buyer to the terms
of this Agreement.  




(b) Enforceability.  Assuming due authorization, execution and delivery by the
other party hereto, this Agreement and all of the obligations of Buyer hereunder
are the legal, valid and binding obligations of Buyer, enforceable against Buyer
in accordance with the terms of this Agreement, subject to applicable
bankruptcy, insolvency, reorganization, moratorium laws or similar laws or
equitable principles affecting or limiting the rights of contracting parties
generally.




(c) Independent Evaluation.  Notwithstanding any representations or warranties
by Seller, contained herein or otherwise, Buyer has made and relied on its own
evaluation and decision to purchase the Loan as more fully set forth in Section
2.1 hereof, and Buyer has not relied upon any oral or written information or
statements from Seller other than those expressly contained in this Agreement.




(d)

Assumption of Seller’s Obligations.  On the Closing Date, Buyer shall assume and
upon the Closing Date shall be deemed to have assumed all of Seller’s
obligations and liabilities of any kind whatsoever with respect to the Loan, the
Loan Documents, and the Collateral.




Section 6.2 Indemnification. Buyer will indemnify and hold harmless the Seller
and its officers, directors, agents, partners, members, controlling entities and
employees from any and all demands, Claims, causes of action, losses, damages,
liabilities, obligations, remedies, penalties, costs and expenses (including
without limitation, reasonable attorneys’ fees) arising out of, pertaining to,
or in connection with (i) any of the Loan, arising from events, conditions or
circumstances occurring subsequent to the Closing Date, and (ii) a breach of any
representation, warranty or covenant made herein.




If a third party commences any action or makes any demand against Seller, for
which Seller is entitled to indemnification under this Agreement, Seller will
promptly notify Buyer in writing of such action or demand; provided, however,
that if Seller assumes the defense of the action and fails to provide prompt
notice to Buyer, such failure shall not limit in any way Buyer’s obligation to
indemnify Seller except to the extent that such failure materially prejudices
Buyer’s ability to





10




--------------------------------------------------------------------------------

defend the action.  Seller may, at its own expense, without limiting the Buyer’s
obligations hereunder, participate in the defense of such action with counsel
reasonably satisfactory to Seller.







ARTICLE 7




REPRESENTATIONS AND WARRANTIES OF THE SELLER




Section 7.1 Representations and Warranties of Seller.  Seller hereby represents
and warrants to Buyer as of the date hereof and as of the Closing Date as
follows:




(a) Authority.  Seller is in good standing in the jurisdiction of its formation
and is duly and legally authorized to enter into this Agreement, and is a
“United States person” within the meaning of Paragraph 7701(a)(30) of the
Internal Revenue Code, as amended.  Seller’s representative is authorized to act
on behalf of and bind the Seller to the terms of this Agreement. Assuming due
authorization, execution and delivery by the other party hereto, this Agreement
and the Closing Documents and all the obligations of Seller hereunder and
thereunder are the legal, valid and binding obligations of Seller, enforceable
in accordance with the terms of this Agreement and the Closing Documents,
subject to applicable bankruptcy, insolvency, reorganization, moratorium laws or
similar laws or equitable principles affecting or limiting the rights of
contracting parties generally.  Seller has complied with all applicable laws,
rules, regulations, charters and bylaws necessary to consummate the transactions
contemplated by this Agreement.




(b) Right to Sell.  Subject to the consents described in Section 4.4 hereof,
Seller has full right and authority to sell, assign and transfer the Loan to
Buyer.  There is no action, suit or proceeding pending or threatened against
Seller or any Seller Related Party in any court or by or before any other
governmental agency or instrumentality which would materially affect the ability
of Seller to carry out the transactions contemplated by this Agreement. Seller
has not received any written notice of any action, suit or proceeding pending or
threatened against Seller or any Seller Related Party relating to the Loan
Documents.  




(c) Sole Ownership.  The Seller is the sole owner and holder of the Loan.




(d) Sale, Transfer and Assignment.  Except as otherwise expressly disclosed in
the Loan Files, the sale, assignment and transfer of the Loan and Loan Documents
to Buyer will be free of any participation interest.




(e) Loan Balances.  The principal balance of the Loan was, as of the Effective
Date, $3,596,276.00.  The accrued interest on the Loan is estimated to be
$3,253,229.00 as of November 30, 2013.




(f) Loan Information.  To Seller’s knowledge, the Loan Files are true and
correct in all material respects.




(g) Enforceability.  The Note and Loan Documents are genuine and the legal,
valid and binding obligations of the maker or obligor thereof, enforceable
against such maker or obligor in accordance with their terms except as such
enforcement may be limited by bankruptcy,





11




--------------------------------------------------------------------------------

insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally (regardless of whether such enforcement is
considered in a proceeding in equity or at law).  




(h) Insurance. To Seller’s knowledge, insurance required to be maintained under
the Loan Documents is in full force and effect.  Seller has not received any
notice of cancellation of any insurance required to be maintained under the Loan
Documents.




(i)  No Modifications.  The Loan and the Loan Documents have not been modified
or amended (nor has any waiver, notice, consent offset or unscheduled payment
been made) since the Effective Date without the written consent of Buyer.  




(j) No Material Adverse Change.  Since the Effective Date, to Seller’s
knowledge, there have been no material adverse changes to any of the Loan or the
Collateral.  




When used in this Agreement, the term “Seller’s knowledge” or “to Seller’s
knowledge” means the actual knowledge of Joseph LaMantia, without any duty of
investigation.




Section 7.2 Indemnification. Seller will indemnify and hold harmless the Buyer
and its officers, directors, agents, partners, members, controlling entities and
employees from any and all demands, Claims, causes of action, losses, damages,
liabilities, obligations, remedies, penalties, costs and expenses (including
without limitation, reasonable attorneys’ fees) arising out of, pertaining to,
or in connection with (i) the Loan, arising from events, conditions or
circumstances occurring prior to the Closing, and (ii) a breach of any
representation, warranty or covenant made herein.




If a third party commences any action or makes any demand against Buyer, for
which Buyer is entitled to indemnification under this Agreement, Buyer will
promptly notify Seller in writing of such action or demand; provided, however,
that if Buyer assumes the defense of the action and fails to provide prompt
notice to Seller, such failure shall not limit in any way Buyer’s obligation to
indemnify Buyer except to the extent that such failure materially prejudices
Seller’s ability to defend the action.  Buyer may, at its own expense, without
limiting the Seller’s obligations hereunder, participate in the defense of such
action with counsel reasonably satisfactory to Buyer.




Section 7.3 Survival of Seller’s Representations.  Seller and Buyer agree that
Seller’s Representations shall survive Closing for a period of 6 months (the
“Survival Period”).  Seller shall have no liability after the Survival Period
with respect to Seller’s Representations contained herein except to the extent
that Buyer has commenced suit against Seller during the Survival Period for
breach of any of Seller’s Representations.  Under no circumstances shall Seller
be liable to Buyer for more than $50,000.00 in any individual instance or in the
aggregate for all breaches of Seller’s Representations under this Agreement
and/or all representations of Seller under the Partnership Sale Contract.  Nor
shall Buyer be entitled to bring any claim for a breach of Seller’s
Representations unless the claim for damages (either in the aggregate or as to
any individual claim) by Buyer exceeds $5,000.00.  In the event that Seller
breaches any representation contained in Section 7.1 and Buyer had knowledge of
such breach prior to the Closing Date, Buyer shall be deemed to have waived any
right of recovery, and Seller shall not have any liability in connection
therewith.  





12




--------------------------------------------------------------------------------







ARTICLE 8




NOTICES




Section 8.1 Notices.  All notices, demands, requests and other communications
required or permitted hereunder shall be delivered in accordance with Section 6
of the Partnership Sale Contract, with notices to Seller being delivered to
“Assignor” and “Operating General Partner” thereunder, and notices to Buyer
being delivered to “Assignee” thereunder.







ARTICLE 9




MISCELLANEOUS PROVISIONS




Section 9.1 Brokerage Commissions and Finder’s Fees.  Each party to this
Agreement warrants to the other that no person or entity is entitled to any
commission, finder’s fee, acquisition fee or other brokerage-type compensation
(collectively, a “Commission”) based upon the acts of that party with respect to
the transaction contemplated by this Agreement.  Each party hereby agrees to
indemnify and defend the other against and to hold the other harmless from any
and all loss, cost, liability or expense (including but not limited to
attorneys’ fees and commissions) resulting from any claim for a Commission by
any other person or entity based upon such acts.




Section 9.2 Severability.  Each part of this Agreement is intended to be
severable.  If any term, covenant, condition or provision hereof is held to be
unlawful, invalid, or unenforceable for any reason whatsoever, and such
illegality, invalidity, or unenforceability does not affect the remaining parts
of this Agreement, then all such remaining parts hereof shall be valid and
enforceable and have full force and effect as if the invalid or unenforceable
part had not been included.




Section 9.3 Rights Cumulative; Waivers.  The rights of each of the parties under
this Agreement are cumulative and may be exercised as often as any party
considers appropriate.  The rights of each of the parties hereunder shall not be
capable of being waived or varied otherwise than by an express waiver or
variation in writing.  Any failure to exercise or any delay in exercising any of
such rights shall not operate as a waiver or variation of that or any other such
right.  Any defective or partial exercise of any such rights shall not preclude
any other or further exercise of that or any other such right.  No act or course
of conduct or negotiation on the part of any party shall in any way preclude
such party from exercising any such right or constitute a suspension or any
variation of any such right.




Section 9.4 Headings.  The headings of the Articles contained in this Agreement
are inserted for convenience only and shall not affect the meaning or
interpretation of this Agreement or any provision hereof.








13




--------------------------------------------------------------------------------

Section 9.5 Construction.  Unless the context otherwise requires, singular nouns
and pronouns, when used herein, shall be deemed to include the plural of such
noun or pronoun and pronouns of one gender shall be deemed to include the
equivalent pronoun of the other gender.




Section 9.6 Benefit; Successors Bound.  This Agreement and the terms, covenants,
conditions, provisions, obligations, undertakings, rights and benefits hereof,
including the exhibits and schedules hereto, shall be binding upon, and shall
inure to the benefit of, the undersigned parties and their respective heirs,
executors, administrators, representatives, successors, and assigns.




Section 9.7 Prior Understandings.  This Agreement supersedes any and all prior
discussions and agreements between Seller and Buyer with respect to the purchase
of the Loan and the Loan Documents contained herein, and this Agreement contains
the sole and entire understanding between the parties hereto with respect to the
transactions contemplated herein.




Section 9.8 Integrated Agreement.  This Agreement and all exhibits and schedules
hereto constitute the final complete expression of the intent and understanding
of Buyer and Seller.  This Agreement shall not be altered, modified or amended
except by a subsequent writing, signed by Buyer and Seller.




Section 9.9 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall constitute one and the same instrument, and
any party hereto may execute this Agreement by signing any such counterpart.




Section 9.10 Survival.  Except as set forth herein, the representations,
warranties and covenants hereinabove made by Buyer or Seller shall not survive
the Closing and shall merge into the Closing Documents.




Section 9.11 Governing Law and Consent to Jurisdiction.  This Agreement shall be
construed in accordance with the laws of the State of Illinois.




Section 9.12 Time is of the Essence.  TIME IS OF THE ESSENCE UNDER THE TERMS OF
THIS AGREEMENT.




Section 9.13 No Assignment.  Buyer shall not assign its right, title or interest
in and to this Agreement except to an entity which controls or is under common
control with Buyer, and in any event, Buyer shall remain liable hereunder
notwithstanding said assignment.




Section 9.14 Assistance of Third Parties.  Buyer hereby agrees, acknowledges,
confirms and understands that Seller shall have no responsibility or liability
to Buyer arising out of or related to any third parties’ failure to assist or
cooperate with Buyer.  The risks attendant to the potential failure or refusal
of third parties to assist or cooperate with Buyer and/or Seller in the
effective transfer, assignment, and conveyance of the purchased Loan, the Loan
Documents, and/or the assigned rights shall be borne by Buyer.




Section 9.15 Waiver of Jury Trial.  SELLER AND BUYER BOTH IRREVOCABLY WAIVE ANY
AND ALL RIGHT EACH OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR CLAIM OF ANY NATURE RELATING TO THIS





14




--------------------------------------------------------------------------------

AGREEMENT, ANY DOCUMENTS EXECUTED IN CONNECTION WITH THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED IN ANY OF SUCH DOCUMENTS.  EACH OF THE SELLER AND THE
BUYER ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





15




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and date first above written.




SELLER:




NATIONAL TAX CREDIT INVESTORS, II, A CALIFORNIA LIMITED PARTNERSHIP,

a California limited partnership




By:

NATIONAL PARTNERSHIP INVESTMENTS CORP., a California corporation,

its General Partner




By:

Authorized Signatory




Date:




Address:

P.O. Box 91274

Los Angeles, California 90009-1274

Attention: Joe LaMantia

Fax #:

(630) 812-2993







With a copy to:




Address:

Ginsberg Jacobs LLC

300 South Wacker Drive

Suite 2750

Chicago, Illinois 60606

Attention: Steven F. Ginsberg

Fax #:

(312) 660-9612







[Signatures continued on next page]














Loan Purchase Agreement – Signature Page




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and date first above written.




BUYER:




ERI/MB HOLDINGS LLC, a Massachusetts limited liability company




By:  EDVP Limited Partnership, a Massachusetts limited partnership, its Manager







By:

Name:  Eggert Dagbjartsson

Title:  General Partner

Date: _______________________________










Address:

Equity Resource Investments, LLC

1280 Massachusetts Ave., 4th Floor

Cambridge, MA  02138

Attention:  Bill Andrews

Telephone: (617) 871-1304

Fax: (617) 876-7616

E-Mail: bill@equityresources.com







With a copy to:




Address:

John G. Balboni, Esq.

Sullivan & Worcester LLP

One Post Office

Boston, MA 02109

Telephone: (617) 338-2438

Fax: (617) 338-2880

E-Mail: jbalboni@sandw.com
















Loan Purchase Agreement – Signature Page




--------------------------------------------------------------------------------

EXHIBIT A




THE ASSIGNMENT AND ASSUMPTION







THIS ASSIGNMENT AND ASSUMPTION (this “Assignment”) is made as of this ____ day
of _______________, 2013, by National Tax Credit Investors, II, A California
limited partnership, a California limited partnership, having an address at
________________________ (“Assignor”) in favor of ERI/MB Holdings LLC, a
Massachusetts limited liability company, having a place of business at
___________________________________________ (“Assignee”).







RECITALS




A.

Assignor and Assignee have entered into that certain Loan Purchase Agreement
dated _____________, 2013 (as amended “Purchase Agreement”) whereby Assignor
agrees to convey to Assignee all of Assignor’s right, title and interest in and
to the Loan and the Loan Documents (as defined in the Purchase Agreement), as
described on Exhibit A hereto.  Assignee agrees to accept the Loan and the Loan
Documents and assume all obligations of Assignor thereunder on the terms and
conditions stated in the Purchase Agreement.




B.

Pursuant to the Purchase Agreement, Assignor desires to execute this Assignment
in favor of Assignee.







AGREEMENT




NOW, THEREFORE, in consideration of the sum of TEN and 00/100 DOLLARS ($10.00)
and other good and valuable consideration, the mutual receipt and legal
sufficiency of which are hereby acknowledged, Assignor hereby agrees as follows:




(a)

Definitions.  Capitalized terms used but not defined herein shall have the same
meaning as set forth in the Purchase Agreement.




(b)

Assignment.  Assignor hereby sells, assigns, transfers and conveys to Assignee,
and Assignee hereby accepts and assumes, without any representation, warranty or
recourse (whether concerning the collectibility of the Loan, the value of the
Collateral or otherwise) other than as expressly made in the Purchase Agreement,
all of Assignor’s right, title and interest in and to all of the notes and the
Loan evidenced by the notes, including any and all guaranties and collateral and
other security for the Loan as described on Exhibit A hereto.  ASSIGNEE
ACKNOWLEDGES AND AGREES THAT THE SALE, TRANSFER AND ASSIGNMENT OF THE LOAN AND
THE LOAN DOCUMENTS IS AND SHALL BE MADE ON AN “AS IS, WHERE IS” BASIS WITHOUT
RECOURSE TO SELLER. ASSIGNEE ACKNOWLEDGES THAT IT HAS MADE SUCH EXAMINATIONS,
REVIEWS AND INVESTIGATIONS AS IT DEEMS NECESSARY OR APPROPRIATE IN DECIDING TO
EXECUTE THIS ASSIGNMENT AND EFFECTUATE THE UNDERLYING TRANSACTIONS.  ASSIGNEE
ACKNOWLEDGES AND AGREES THAT THE ASSIGNMENT MADE HEREUNDER IS IRREVOCABLE AND
THAT ASSIGNEE SHALL HAVE NO RECOURSE TO ASSIGNOR, EXCEPT AS OTHERWISE PROVIDED
IN THE PURCHASE AGREEMENT.  







A-1




--------------------------------------------------------------------------------



(c)

Successors.  This Assignment shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, legal representatives, successors
and assigns.




(d)

Governing Law.  This Assignment shall be governed by the laws of the State of
Illinois.  




(e)

WAIVER OF JURY TRIAL.  SELLER AND BUYER BOTH IRREVOCABLY WAIVE ANY AND ALL RIGHT
EACH OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF
ANY NATURE RELATING TO THIS ASSIGNMENT, ANY DOCUMENTS EXECUTED IN CONNECTION
WITH THIS ASSIGNMENT OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH DOCUMENTS.
 EACH OF THE SELLER AND THE BUYER ACKNOWLEDGES THAT THE FOREGOING WAIVER IS
KNOWING AND VOLUNTARY.




(f)

Construction.  Unless the context otherwise requires, singular nouns and
pronouns, when used herein, shall be deemed to include the plural of such noun
or pronoun and pronouns of one gender shall be deemed to include the equivalent
pronoun of the other gender.




[Remainder of page intentionally left blank; signature page(s) to follow]






























































































A-2




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby have executed this Assignment as of the
date first above written.







Assignor:




NATIONAL TAX CREDIT INVESTORS, II, A CALIFORNIA LIMITED PARTNERSHIP,

a California limited partnership




By:

NATIONAL PARTNERSHIP INVESTMENTS CORP., a California corporation,

     its General Partner




    By:

    Authorized Signatory




              

    Date:

  










Assignee:




ERI/MB HOLDINGS LLC, a Massachusetts limited liability company




By:  EDVP Limited Partnership, a Massachusetts limited partnership, its Manager







By:

Name:  Eggert Dagbjartsson

Title:  General Partner

Date: _______________________________




















A-0




--------------------------------------------------------------------------------

EXHIBIT B







LOST NOTE AFFIDAVIT AND INDEMNITY







THIS LOST NOTE AFFIDAVIT AND INDEMNITY (this “Agreement”) is entered into as of
________ ___, 2013 by National Tax Credit Investors, II, A California Limited
Partnership, a California limited partnership (“Seller”), as indemnitor, in
favor of ERI/MB Holdings LLC, a Massachusetts limited liability company
(“Buyer”).







RECITALS




A.

Seller and Buyer have entered into a certain Loan Purchase Agreement dated
__________ ___, 2013 (the “Loan Purchase Agreement”) whereby Seller will sell
the “Loan” (as defined therein) to Buyer.




B.

Seller is the current owner and holder of the note(s) or other instruments, true
and correct copies of which are attached hereto as Exhibit A (the “Note”).
 After a reasonable search conducted by Seller, it has been determined that the
original Note cannot be found.  Seller makes this Agreement to induce the Buyer
to consummate the transaction contemplated by the Loan Purchase Agreement.




AGREEMENT




1.

Seller represents and warrants to Buyer that Seller is the current owner and
holder of the Note.




2.

Seller represents and warrants that Seller has not previously assigned, pledged,
sold or encumbered or otherwise transferred the Note and the Note has not been
satisfied, released or discharged.




3.

Seller shall indemnify, defend and hold harmless Buyer, and any of its members,
their successors and assigns, from and against any and all claims, demands,
suits, liabilities, losses, damages, obligations, payments, costs and expenses
of whatever kind or nature (including, without limitation, costs of
investigation, actions, suits, proceedings, demands, assessments, judgments,
settlements and compromises relating thereto and reasonable attorney fees in
connection therewith) relating to, arising from or in any way resulting from a
claim for payment from any third party and/or the obligor under the Note
resulting from a breach of the representations and warranties set forth in
Sections 1 and 2 of this Agreement.  Notwithstanding anything contained herein
to the contrary, the foregoing indemnity shall (a) be limited to the Purchase
Price paid by Buyer to Seller under the Loan Purchase Agreement, and (b)
terminate in the event Seller finds, endorses and delivers the original Note to
Buyer.




4.

This Agreement shall be governed and construed in accordance with the laws of
the State of Illinois.








B-1




--------------------------------------------------------------------------------



5.

Nothing in this Agreement, express or implied, is intended to confer any rights
or remedies under or by reason of this Agreement on any person other than the
Buyer or its successors and assigns, nor is anything in this Agreement intended
to give any third person any right of subrogation or action against any party to
this Agreement.




6.

If any action is brought pursuant to this Agreement, the prevailing party shall
be entitled to recover from the other party reasonable attorneys’ fees incurred
in connection with the prosecution or defense of such action.




[Remainder of page intentionally left blank; signature page(s) to follow]





































































































































B-2




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Lost Note Affidavit and Indemnity is made as of the day
and year first above written.







INDEMNITOR:







NATIONAL TAX CREDIT INVESTORS, II, A CALIFORNIA LIMITED PARTNERSHIP,

a California limited partnership




By:

NATIONAL PARTNERSHIP INVESTMENTS CORP.,

 a California corporation,

its General Partner




By:

Authorized Signatory




Date:








B-3




--------------------------------------------------------------------------------

EXHIBIT C




ENDORSEMENT AND ALLONGE TO PROMISSORY NOTE







PAY to the order of __________________________, without warranty representation
or recourse of any kind, that certain note dated __________________, _____ in
the original principal amount of $_______________ executed by
____________________, a _____________________________________.













NATIONAL TAX CREDIT INVESTORS, II, A CALIFORNIA LIMITED PARTNERSHIP,

a California limited partnership




By:

NATIONAL PARTNERSHIP INVESTMENTS CORP., a California corporation,

its General Partner







By:

Authorized Signatory




Date:

















C-1




--------------------------------------------------------------------------------

EXHIBIT D




ASSIGNMENT OF MORTGAGE




National Tax Credit Investors, II, A California Limited Partnership, a
California limited partnership (the “Assignor”), the Mortgagee named in the
Mortgage described below (or the successor, by merger or change of name, to the
original Mortgagee named below), for and in consideration of the sum of TEN
DOLLARS ($10.00) lawful money of the United States of America, paid to it by
____________________ (the “Assignee”), the receipt of which is hereby
acknowledged, has granted, bargained, sold, assigned, transferred and set over,
and by these presents does grant, bargain, sell, assign, transfer and set over
unto the Assignee and without recourse, representations or warranties of any
kind whatsoever, all of the Assignor’s right, title and interest in and to that
certain [Mortgage] dated as of ________________, ____ given and executed by
____________________, a _______________________ to Secretary of Housing and
Urban Development of Washington D.C., as assigned to PAMI Midatlantic LLC and as
subsequently assigned to Assignor to secure the payment of the principal sum of
____________________________ DOLLARS ($________) together with interest thereon
and the other Obligations recited therein, and recorded in the Office of the
Recorder of Deeds of Cook County, Illinois on _______________, 19___, as
document No. ____________;




being secured by all that certain lot, tract, parcel or piece of ground,
together with the improvements erected thereon, situate in Cook County,
Illinois; and




more particularly described in said Mortgage; and also the Note or other
obligations recited in the said Mortgage and thereby intended to be secured, and
all monies, whether principal, interest or otherwise, due and to become due
thereon.




TO HAVE, HOLD, RECEIVE AND TAKE, all and singular the hereditaments and premises
hereby and thereby granted, described and assigned, or mentioned and intended so
to be, with the appurtenances, unto the Assignee to and for its proper use and
benefit forever.







[Remainder of page intentionally left blank; signature page follows]























D-1




--------------------------------------------------------------------------------

WITNESS the due execution hereof as of this _______ day of ___________, 2013.







Signed, Sealed and Delivered

 ASSIGNOR:

in the presence of:

 




___________________________

NATIONAL TAX CREDIT INVESTORS, II, A

CALIFORNIA LIMITED PARTNERSHIP,

a California limited partnership




By:

NATIONAL PARTNERSHIP INVESTMENTS CORP., a California corporation,

its General Partner




By:

Authorized Signatory




Date:







[Notarial jurat(s) on following pages(s)]














D-2




--------------------------------------------------------------------------------



STATE OF ____________________

)

)

ss:

COUNTY OF __________________

)







On this, the _____ day of ________________, 2013, before me, a Notary Public,
the undersigned officer, personally appeared ________________________, who
acknowledged himself/herself to be the Authorized Signatory of National
Partnership Investments Corp., a California corporation, the General Partner of
National Tax Credit Investors II, A California Limited Partnership, a California
limited partnership (the “Company”), and that he/she, in such capacity, being
authorized to do so, executed the foregoing instrument for the purposes therein
contained by signing on behalf of said Company.




IN WITNESS WHEREOF, I hereunto set my hand and official seal.







______________________________

Notary Public

My commission expires: _______________










The address of the within-named Assignee is:

Return to:

_____________________________________

________________________

_____________________________________

________________________

_____________________________________

________________________

Attention:  ______________




_____________________________________

On behalf of the Assignee











D-3




--------------------------------------------------------------------------------

SCHEDULE I




Loan Documents







Original Lender:




HUD




Present Lender:




National Tax Credit Investors II




Date/Recording Information

Promissory Note

1.

Second Mortgage Note

10-29-98; not recorded

2.

Deed of Trust/Mortgage Note Endorsement

12-12-02; not recorded

3.

Allonge

None; not recorded

Mortgage

4.

Second Mortgage

10-29-98




Recorded 10-29-98 as Doc. No. 98977355

5.

Assignment of Mortgage and Other Collateral Loan Documents

12-12-02




Not recorded

6.

General Assignment and Acceptance of Loan Documents and Claims

5-31-06




Not recorded

7.

Assignment of Mortgage

5-31-06




Recorded 6-9-06 as Doc. No. 0616044084

Security Agreement

8.

Second Security Agreement (partial)

10-29-98

Other

9.

Subordination Agreement

10-29-98

Recorded 10-29-98 as Doc. No. 98977376








Schedule I


